Citation Nr: 1616861	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-30 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a recurrent lumbar spine disorder to include injury residuals, degenerative disc disease, and degenerative arthritis.  

2.  Entitlement to service connection for a recurrent skin disorder to include tinea of the hands, the groin, and the feet and rosacea claimed as the result of herbicide exposure.  

3.  Entitlement to service connection for a post-operative right shoulder disorder to include injury residuals and rotator cuff tear repair residuals.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had certified active service from June 1966 to November 1967.  He served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) which, in pertinent part, denied service connection for a back disorder, a skin disorder claimed as the result of herbicide exposure, and a right shoulder disorder.  In November 2013, the Board denied service connection for a back disorder, a skin disorder to include dermatitis, athlete's foot, and actinic keratosis claimed as the result of herbicide exposure, and a right shoulder disorder.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In March 2015, the Court granted the Parties' Joint Motion for Remand; vacated the November 2013 Board decision; and remanded the Veteran's appeal to the Board for additional action.  In September 2015, the Board remanded the Veteran's appeal to the RO for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  
The issue of service connection for a post-operative right shoulder disorder to include injury residuals and rotator cuff tear repair residuals is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  Lumbar spine degenerative disc disease and degenerative arthritis originated during active service.  

2.  Tinea involving the hands, the groin, and the feet and rosacea originated during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar spine degenerative disc disease and degenerative arthritis are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).  

2.  The criteria for service connection for tinea involving the hands, the groin, and the feet and rosacea are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board grants service connection for lumbar spine degenerative disc disease and degenerative arthritis; tinea of the hands, the groin, and the feet; and rosacea.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to those issues.  


II.  Service Connection

Service connection may be granted for recurrent disability arising from recurrent disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A.  Lumbar Spine Injury Residuals

The Veteran asserts that service connection for a recurrent lumbar spine disorder is warranted as he initially injured his low back in an in-service fall and subsequently experienced chronic lumbar spine symptoms diagnosed as lumbar spine degenerative disc disease and degenerative arthritis.  

A January 1970 Report of Medical History states that the Veteran presented a history of both "back trouble of any kind" and "occ[asional] low back pain."  The contemporaneous physical evaluation findings and the remainder of the Veteran's service treatment records do not note any spine abnormalities.  

An April 2004 VA lumbar spine X-ray study states that an impression of lumbosacral spine degenerative joint disease was advanced.  A June 2005 VA lumbar spine magnetic resonance imaging (MRI) study revealed findings consistent with degenerative disc disease and neuroforaminal stenosis.  A July 2005 VA orthopedic treatment record states that the Veteran was diagnosed with a herniated nucleus pulposus at L5.  

In his May 2007 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran asserts that his low back disorder was initially manifested in 1966.   

At a December 2015 VA spine examination, the Veteran reported that he had injured his back when he fell across a beam while in Vietnam; had been given "some kind of liniment" by a naval corpsman; and subsequently experienced recurrent back complaints.  He was diagnosed with lumbar spine degenerative disc disease and degenerative arthritis.  The examiner concluded that the "condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The VA physician's assistant opined that there "is no documentation of chronicity concerning back condition in the service/medical treatment records" and "no evidence of continuity of care the back from separation in 1966 until treatment in 2004, which portends against the existence of any chronic disabling condition supporting a nexus back to any in-service conditions."  The examiner did not address the existence of an etiological relationship, or the lack thereof, between the Veteran's subjective history of an in-service low back injury and the subsequent development of lumbar spine degenerative disc disease and degenerative arthritis.  In the absence of such discussion, the examination report is of limited probative value.  

The Board finds that the evidence is in at least equipoise as to whether the Veteran's lumbar spine degenerative disc disease and degenerative arthritis arose during active service.  His service treatment records reflect that he presented a history of back trouble and occasional low back pain.  The Veteran clarified on appeal that he had sustained a low back injury consistent with his naval duties which was treated by a naval corpsman solely with liniment.  The Board finds that the Veteran's statements as to an in-service lumbar spine injury to be both competent and credible.  The Veteran has been diagnosed by VA physicians with lumbar spine degenerative disc disease and degenerative arthritis.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for lumbar spine degenerative disc disease and degenerative arthritis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

B.  Recurrent Skin Disorder

The Veteran asserts that service connection for a recurrent skin disorder to include fungal infections is warranted as he was initially diagnosed with and treated for the claimed disorder while serving with the Navy in the Republic of Vietnam.  

The January 1970 Report of Medical History conveys that the Veteran complained of "fungus on [left] foot since [Republic of Vietnam]."  The contemporaneous physical evaluation findings and the remainder of the Veteran's service treatment records did not report any skin abnormalities.  

A December 2003 VA Agent Orange examination states that the Veteran complained of dermatitis.  He presented a history of rosacea and mycosis of the groin and feet in 1967.  Assessments of "rosacea-1967;" "actinic keratosis-1993;" and "mycosis of groin and feet-1967" were advanced  

VA clinical documentation dated in October 2004, December 2004, January 2005, June 2005, and December 2005 reflects that assessments of "athlete's foot rash perineum - stable at present gets rash off & on" and actinic keratosis were advanced.  

An April 2007 VA treatment record conveys that the Veteran was treated for a rash of the left hand and the feet.  Diagnoses of tinea manuum and tinea pedis were advanced.  An April 2007 VA mental health clinic treatment record states that the Veteran reported that: he "has fungus from Viet Nam;" "has problems from Agent Orange and was sprayed two times;" "gets bleeding from his skin on the exposed areas;" and "is being treated for the fungus problems and it bothers him on his hands and ears and face."  

In his May 2007 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran stated that his skin disorder was initially manifested in 1966. 

An August 2007 written statement from the Veteran's wife states that: "[w]hile in Vietnam, he developed a fungus on his feet and hands;" "[h]e said he got it from staying so wet during the monsoon season in Vietnam;" and "[h]e calls it the jungle rot."  

In his August 2009 Appeal to the Board (VA Form 9), the Veteran advanced that he "had this skin condition since I was in Vietnam."  

At a December 2015 VA skin examination, the Veteran reported that he had a fungal infection of the groin and the feet while in the Republic of Vietnam.  The examiner reported that there "is no evidence of tinea or dermatitis at this time."  The Veteran was diagnosed with dermatitis since 2006; onychomycosis since 2011; and actinic keratosis since 2003.  The examiner concluded that the "condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA physician's assistant commented that: there "is no record that the Veteran ever complained of any condition other than tinea of the skin: 06/06/2003, 'athlete's foot and jock itch' or was treated for any condition related to the skin;" there "is no documentation of chronicity concerning skin condition in the service/medical treatment records;" and there "is also no evidence of continuity of care the fungal infections from separation in 1966 until treatment in 2003, which portends against the existence of any chronic disabling condition supporting a nexus back to any in service conditions."  The examination report fails to discuss the competent and credible evidence of the continuity of the Veteran's diagnosed tinea and rosacea since active service including the January 1971 naval medical history, the VA clinical documentation dated between 2003 and 2005, and the Veteran's wife's August 2007 written statement.  Given such a deficiency, the Board finds that the December 2015 VA examination report to be of essentially no probative value.  

The Board finds that the evidence is in at least equipoise as to whether the Veteran's diagnosed recurrent skin disorders arose during active service.  The Veteran served in the Republic of Vietnam.  His service treatment records reflect that he presented a history of a fungal infection of the skin since serving in the Republic of Vietnam.  Treating VA medical personnel have diagnosed the Veteran with tinea of the hands, the groin, and the feet and rosacea since active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for both tinea of the hands, the groin, and the feet and rosacea.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for lumbar spine degenerative disc disease and degenerative arthritis is granted.  

Service connection for tinea of the hand, the groin, and the feet and rosacea is granted.  


REMAND

The Veteran contends that service connection for post-operative right shoulder injury residuals is warranted as he initially injured his right shoulder during active service when he fell while climbing aboard a ship in Vietnam.  

VA clinical documentation dated in May 2004 states that the Veteran was diagnosed with a torn right rotator cuff and subsequently underwent right acromioplasty and rotator cuff repair.  The report of a March 2011 VA psychiatric examination states that the Veteran had a history of undergoing "surgery on right shoulder in 2004-5 to repair problems caused by old injury suffered while on active duty."  

The report of a December 2015 VA shoulder examination relates that the Veteran reported that "he injured his right shoulder climbing a wet net onboard (sic) a ship [w]hen we first got to Vietnam and I slipped and fell and swung around and my arm all the way around."  The Veteran was diagnosed with right shoulder "residuals of surgery."  The examiner commented that there "is no evidence of a shoulder injury during service;" "no documentation of chronicity concerning shoulder condition in the service/medical treatment records;" and "no evidence of continuity of care the shoulders from separation in 1966 until treatment in 2001, which portends against the existence of any chronic disabling condition supporting a nexus back to any in service conditions."  The VA physician's assistant neither addressed the etiology of the Veteran's right shoulder rotator cuff injury nor it relationship, if any, to his reported in-service fall aboard ship.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the cited deficiencies, the Board finds that further VA evaluation is necessary to adequately resolve the issues raised by the instant appeal.  

Clinical documentation dated after October 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all of his post-operative right shoulder disorder after October 2014 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after October 2014.  

3.  Schedule the Veteran for a VA shoulder evaluation in order to determine the nature and etiology of his post-operative right shoulder injury residuals.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified right shoulder disorder had its onset during active service; is related to the Veteran's subjective history of an in-service right shoulder injury while climbing a net and/or his service in the Republic of Vietnam; and/or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issue of service connection for a post-operative right shoulder disorder to include injury residuals and rotator cuff tear repair residuals.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


